ORDER

PER CURIAM.
Alan Miller (Miller) appeals the trial court’s order granting summary judgment to McBride & Son Contracting Co., Inc., (McBride) in his action to recover for injuries sustained at a construction site owned by Taylor-Morley, Inc. (Taylor-Morley). Miller contends the trial court erred in granting McBride’s motion for summary judgment because a genuine issue of material fact remained as to 1) whether the owner/general contractor, Taylor-Morley, had resumed control from and accepted the work of its subcontractor, McBride, prior to Miller’s injuries, 2) whether such acceptance was sufficient to allow McBride to avail itself of the affirmative defense of the acceptance doctrine, and 3) whether an exception to the acceptance doctrine applied to preclude McBride’s affirmative defense.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).